Title: To George Washington from James Seagrove, 21 April 1792
From: Seagrove, James
To: Washington, George



Sir
Rocklanding on the Oconee [Ga.] 21 April 1792

My last letter to you was from Savannah under date of the 12th Inst. agreeably to what I then wrote I have returned to this place where I found my Interpreter just got back from General McGillivray with a letter in reply to mine of the 25th Ulto. For your information I now enclose you extracts from his two last letters to me, by them you will be informed of his intention of com-ing down to meet me, he seems in good humour with me and I hope to keep him so.
My Interpreter tells me, that there remains much confusion in the Nation, it seems some of Bowles associates or partners have sent large packets of Letters, directed to Genl Bowles, which they

say is from his friends on the other side of the great Water, and that all that Bowles promised them was on the point of being realized, and that though Bowles is now in the hands of the Spaniards, yet in forty days he will return to them again.
There is a villain of the name of Wellbanks, who came with Bowles, who spreads those stories, and I believe fabricates those letters—I hope General McGillivray will be able to lay hands on him and his letters and will make an example of him to the Indians and all future adventurers.
It is reported (and I believe with truth) that two men are lately killed by the Indians about fifty Miles above this place, this is said to be done by a party of the Cowettas in revenge for two of their people, which were murdered by the Georgians some Months past. Frequent applications having been made by the Indians to the Government of this State for redress by punishing the perpetrators, but not being able to get satisfaction in that way, they gave notice that they should retaliate, which I believe they have done as I have advice from the King of the Cowettas & Cussetas that the relations of the deceased Indians were out to take revenge, which they could not longer prevent.
These are unpleasant matters, but we may look for such events taking place frequent, whilst there is not energy in the Governt of this State to punish such wretches as those who wantonly killed the Indians that occasions the death of the innocent persons aluded to above.
Martin Johnston the principal in murdering a Cowetta Indian some time past near this place now lives near the shoals of great Ugechee about thirty miles from hence undisturbed.
Whilst the people of this Country will shelter such wretches as Johnston among them they ought not to wonder at the Indians revenging themselves on the innocent whilst they protect the Guilty.
When General McGillivray and the Chiefs come here I shall do all in my power to please them and get our business forwarded. I am sorry to find so great a number of the valuable Officers about to leave this place at so critical a juncture, when great discretion and strict dicipline may become more necessary—when we have to do with drunken Indians, it would be fortunate that we had sober Officers: I must say I am not pleased by the appearance of matters at this Station—but as you will

soon see Major Rudolph Captains Mills and Porter, you will have opportunity of being fully informed from those Gentlemen.
I shall do myself the honor of writing you by Major Rudolph in about six days and am &c.
This Letter I have entrusted to Serjeant Torry of Captain Burbecks Company who goes forward I understand in hopes of promotion I have known him ever since his first arrival in this Country and my opinion of him is that he is a most deserving Young man.
